SEABURY, J.
The record in this case is not in a satisfactory con-_ dition, and it is impossible to determine from it exactly what relief either party is entitled to. The plaintiff has recovered judgment for $55.82, and claims that the judgment in her favor should be increased to $70.37. The defendants, on the other hand, claim that judgment should have been rendered in their favor. The only point upon which the parties agree is that the judgment rendered is not correct. Under these circumstances, and in view of the condition of the record, we think the interests of justice will be best served by ordering a new trial. As the case must be retried, we refrain from any expression of opinion as to the contentions of either party.
Judgment reversed, and new trial ordered, without costs to either party. All concur.